Citation Nr: 1512246	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 Travel Board hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  

A review of the Virtual VA claims file also reveals additional VA treatment records dated through December 2012, which have been considered by the RO in the December 2012 statement of the case.

In August 2013, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In June 2012, the Veteran underwent a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The VA examiner found that the Veteran had a current diagnosis for anxiety disorder not otherwise specified (NOS).  Although the Veteran's stressor was found to be adequate to support a PTSD diagnosis, the VA examiner determined that the Veteran did not meet the full criteria for PTSD.  Rather, the VA examiner speculated that the Veteran's anxiety was the result of sleep deprivation with a physiological etiology.  The VA examiner said it would be speculation to state that the Veteran's anxiety NOS was the result of his military experience.  

In a subsequent September 2012 VA opinion, the June 2012 VA examiner explained that even if a stressor was adequate to meet the criterion for PTSD, it did not mean that a person's anxiety disorder stemmed from that specific stressor.  A minority of people who have been subjected to such stressors will become symptomatic with an anxiety disorder related to the stressor.  The VA examiner, however, did assert that sleep deprivation is a known precipitation of anxiety.  The VA examiner found it significant that the Veteran had only recently reported an inability to sleep through the night and had not reported having any nightmares.   

The Veteran contends that the VA examiner ignored his lay assertions about the nature of his current mental health symptoms stemming from his traumatic experiences while serving in the military.  Notably, the VA examiner also failed to address the Veteran's VA treatment records which reflect diagnoses for PTSD and depressive disorder NOS.  Therefore, the Board finds that the June 2012 VA examination and September 2012 VA opinion are inadequate.  On remand, a new VA examination should be provided with a new VA examiner to determine the etiology of any current acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding mental health treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA psychiatric examination with a different examiner than the June 2012 examiner.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.

All indicated tests and studies should be performed.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following: 

a.  Identify the current psychiatric diagnoses.

b.  State whether the prior psychiatric diagnoses in the VA treatment records, to include PTSD, depressive disorder NOS, and anxiety, are valid.  If not, state why.

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to service.

In answering the above, the VA examiner should consider and address the Veteran's lay statements regarding the nature and history of his mental health symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




